internal_revenue_service number release date tl-n-7055-99 index no date district_counsel attention chief branch cc ebeo at our request you forwarded the captioned case to this office by memorandum dated date the fed state coordinator had previously requested assistance from your office on behalf of the attorney general’s office as to whether an arrangement established by qualifies as a cafeteria_plan under sec_125 of the internal_revenue_code coincidentally by letter dated date senator requested assistance from the national director for legislative affairs on the same issue we responded to senator letter on date copy enclosed our response to senator states that we do not rule on the issue of whether a plan satisfies the requirements of sec_125 however as a general_rule plans that provide for deferred_compensation and do not comply with the use_it_or_lose_it_rule like do not qualify as cafeteria plans in addition we suggested alternative approaches on how a plan could be structured to accomplish the purpose of house bill please feel free to use our letter to senator as the response to the fed state coordinator’s request for assistance if you have any questions please contact felix zech at enclosure harry beker date the honorable united_states senator dear senator this letter is in reply to your inquiry of date enclosing a copy of a memo from delegate and a letter from assistant attorney_general those documents concern and seek a favorable ruling from the internal_revenue_service irs that the arrangement established by that statute qualifies under sec_125 of the internal_revenue_code the code which was approved during the general assembly and signed by the governor on date allows retiring state employees to irrevocably elect to have the amount of their accrued annual leave sick leave and unpaid wages credited to a supplemental health insurance account money in the account will be withdrawn to supplement the existing health insurance credit for retirees if the retiree dies before the account is exhausted the balance will be paid to his or her survivors however specifically provides it will only become effective on the first day of the third month following a ruling from the irs that the plan shall be treated as a qualified_plan for federal_income_tax purposes ie qualify as a cafeteria_plan we regret that we did not have enough information when you first inquired about a ruling on to know that you were asking about a cafeteria_plan rather than some other type of health plan arrangement unfortunately the irs does not provide rulings on cafeteria plans section dollar_figure of revproc_99_4 1999_1_irb_115 copy enclosed states the service does not issue letter rulings or determination letters on whether a plan satisfies the requirements of sec_125 however we can provide the following general information which discusses the law and offers alternative approaches to accomplishing the purpose of sec_125 of the code states that a cafeteria_plan is a written plan under which all participants are employees and the participants may choose among two or more benefits consisting of cash and qualified_benefits a qualified_benefit means any benefit such as health insurance that is excluded from the gross_income of an employee if provided by his or her employer a cafeteria_plan permits an employee to purchased qualified_benefits with pre-tax dollars by entering into a salary reduction agreement with the employer however under sec_125 a cafeteria_plan may not provide for deferred_compensation the term deferred_compensation is discussed in q a-5 of sec_1 of the proposed income_tax regulations which states that a cafeteria_plan permits the deferral of compensation if participants can use contributions for one plan_year to purchase a benefit that will be provided in a subsequent plan_year which allows amounts to be carried from one year to the next to purchase supplemental health insurance permits the deferral of compensation and therefore would not qualify as a cafeteria_plan contains one additional problem under sec_125 the provision which permits any unused amounts in the account to be paid to a retiree’s beneficiaries is inconsistent with the use_it_or_lose_it_rule that applies to all qualified_benefits in a cafeteria_plan to satisfy sec_125 would have to provide that any amount not used to provide accident_and_health_insurance premiums within the taxable_year remains with the state to have a cafeteria_plan that meets the requirements of a sec_125 retirees would have to use accumulated annual leave sick leave and other unpaid wages to purchase retiree health insurance on a pre-tax basis but only for the remainder of the year in which the employee retires any accumulated annual leave sick leave and unpaid wages not elected to be used to pay the cost of the retiree health insurance would be paid to the retiree and includible in gross_income there would be no deferral of compensation under this arrangement as an alternative an employer could use accumulated annual leave sick leave and unpaid wages to fund health insurance for retirees without_recourse to sec_125 by following the approach outlined in revrul_75_539 1975_2_cb_45 copy enclosed revrul_75_539 considers two situations in which accumulated unused sick leave is used to purchase retiree health insurance in the first situation the retired employee has the option of receiving cash or applying the amount toward continued participation in the employer’s medical insurance until the funds are exhausted the irs concludes that if participation is optional then the value of the unused sick leave is included in the retiree’s gross_income regardless of whether it is paid in cash or used to pay health care premiums in the second situation the plan requires the mandatory payment of a portion of the accumulated unused sick leave for accident_and_health_coverage under no circumstances can the retired employee spouse or dependents receive any of the amounts in cash in this situation where participation is mandatory the value of the unused sick leave is excluded from the retiree’s gross_income since the plans described in revrul_75_539 are not cafeteria plans the amounts are not limited to the year of retirement but may be used year-to-year until exhausted i appreciate interest in fostering health_insurance_coverage for retired employees and regret that i could not provide a more positive response to his request however i hope the information provided will be helpful if you have any questions please contact me at or mr felix zech of my staff at sincerely mary oppenheimer assistant chief_counsel office of the associate chief_counsel employee_benefits and exempt_organizations enclosures
